OPINIÓN CONCURRENTE DEL
JUEZ ASOCIADO SEÑOR WOLE
En el caso de Pérez Marchand v. Garrido Morales, Comisionado, 48 D.P.R. 457, por vía de disentimiento expresé mi opinión de que era la intención general de la Ley de Ser-vicio Civil otorgar a la Comisión de Servicio Civil amplios poderes, y de que dicha ley transfería el derecho a oír los cargos en todos los casos, ora fueren éstos o no políticos o religiosos, del jefe ejecutivo a la Comisión. Mi idea era, o es, que la Comisión de Servicio Civil tan sólo puede ordenar la restitución del empleado cuando su remoción tiene por base motivos religiosos o políticos. Por otra parte, fui del cri-terio de que la Comisión de Servicio Civil tenía derecho a oír los cargos y a actuar en su carácter de consejera en todos los casos. En el presente caso la Comisión rindió su in-forme, por así decir, al Tesorero, pero éste continuaba in-sistiendo en la remoción del peticionario. Conforme leo la Ley de Servicio Civil el Tesorero tenía derecho a destituir un empleado a pesar del informe, y por tanto convengo con la decisión de la mayoría.